HELD BY THE COURT: That the allegations upon which the application is founded are strongly contradicted, and the court would not consider it consistent with a safe •administration of justice to set aside the sale, upon the evidence, if this proceeding were otherwise unexceptionable. But the proceeding is wholly irregular. The proceeding is neither by nor against any party interested in the subject of it, or between whom any effective decree could be made, whatever may be the merits of the case. The. motion is not entitled or made in the cause in which the decree was rendered and the sale made, nor does it appear that the pro-movents in the matter were parties or privies to that action. They have, therefore, no legal capacity to invoke these proceedings to review a judgment, by summary motion in another case. Motion denied, with costs.